                Case 3:20-cv-02286-SK Document 3 Filed 04/03/20 Page 1 of 2




 1   Eric H. Gibbs (SBN 178658)
     Andre Mura (SBN 298541)
 2   Steve Lopez (SBN 300540)
 3   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 4   Oakland, California 94612
 5   Telephone: (510) 350-9700
     Facsimile: (510) 350-9701
 6   ehg@classlawgroup.com
 7   amm@classlawgroup.com
     sal@classlawgroup.com
 8
 9   Scott Silver (pro hac vice to be submitted)
     SILVER LAW GROUP
10   11780 W. Sample Road
     Coral Springs, FL 33065
11
     Telephone: (954) 755-4799
12   Facsimile: (954) 755-4684
     ssilver@silverlaw.com
13
14   Attorneys for Plaintiff
15                                 UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA

17   BRYAN METZLER, individually and on            Case No. ____________
18   behalf of all others similarly situated,
                                                   DECLARATION OF PLAINTIFF’S
19                   Plaintiff,                    COUNSEL PURSUANT TO
20                                                 CALIFORNIA CIVIL CODE
     v.                                            SECTION 1780(d)
21
22   ROBINHOOD FINANCIAL LLC,
     ROBINHOOD SECURITIES, LLC, and
23   ROBINHOOD MARKETS, INC.,
24
                     Defendants.
25
26
27
28




       DECL. OF PLAINTIFF’S COUNSEL PURSUANT TO CAL. CIV. CODE SECTION 1780(d)
                 Case 3:20-cv-02286-SK Document 3 Filed 04/03/20 Page 2 of 2




 1          I, Eric H. Gibbs declare as follows:
 2          1.     I am a partner with Gibbs Law Group LLP, counsel for Plaintiff in this action. I
 3   have personal knowledge of the facts stated herein and, if called upon to do so, could and
 4   would testify competently thereto.
 5          2.     I submit this declaration on behalf of Plaintiff and in support of Plaintiff’s Class
 6   Action Complaint, which is based in part on violations of the Consumers Legal Remedies
 7   Act, California Civil Code § 1750, et seq.
 8          3.     Plaintiff’s Class Action Complaint has been filed in the proper place for trial of
 9   this action, which is the U.S. District Court for the Northern District of California.
10   Defendants all reside and do business in this district. Moreover, because Defendants are
11   headquartered in this District and have their principal place of business in this District, a
12   substantial number of the events or omissions giving rise to Plaintiff’s claims occurred in this
13   District.
14
15          I declare under penalty of perjury that the foregoing is true and correct.
16   Executed on April 3, 2020 in Oakland, California.
17
                                        /s/ Eric H. Gibbs
18
                                        Eric H. Gibbs
19
20
21
22
23
24
25
26
27
28


                                        1
      DECL. OF PLAINTIFF’S COUNSEL PURSUANT TO CAL. CIV. CODE SECTION 1780(d)
